1. "Where a person placed on probation violates any of the rules prescribed by the court for his conduct, the probation officer may, at any time prior to the final disposition of the probationer's case, while in his custody, without warrant, bring him before the court, or the court may issue a warrant directing that he be arrested and brought before it; and the court, after due examination, may revoke its leave to the probationer to serve his sentence outside the confines of the chain-gang, jail, or other place of detention. . . The due examination thus provided by the probation law requires that the probationer be given notice and an opportunity to be heard upon the question whether *Page 540 
his parole shall be revoked or not." (Italics ours.) Roberts
v. Lowry, 160 Ga. 494 (128 S.E. 746).
2. In the instant case the judge, after hearing the testimony of one witness, and after refusing to allow the witness to be cross-examined, or the probationer to be heard in his own defense, revoked the parole of the probationer. Held, that the probationer was not given the due examination required by the probation law.
Judgment reversed. MacIntyre and Guerry, JJ.,concur.
                         DECIDED APRIL 22, 1940.